Citation Nr: 9924876	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for chronic pain 
syndrome.

2.  Entitlement to an effective date prior to May 30, 1996 
for the grant of service connection for major depression. 

3.  Entitlement to an effective date prior to March 20, 1997 
for the grant of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1981 to 
November 1994.  

In January 1997, the Cheyenne, Wyoming Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for post-traumatic stress disorder and chronic pain syndrome.  
In February 1997, the RO notified the veteran of its decision 
and of his right to appeal within one year thereof.  A notice 
of disagreement as to the denial of service connection was 
received in March 1997, and the RO issued a statement of the 
case on the matter in April 1997.  A substantive appeal was 
received in September 1997, which indicated that the veteran 
wished to continue his appeal only as to the denial of 
service connection for chronic pain syndrome, and not post-
traumatic stress disorder.  The appeal concerning service 
connection for post-traumatic stress disorder is thus 
considered not to have been perfected and is not before the 
Board.

Also in January 1997, the RO granted service connection for 
major depression and assigned a May 30, 1996 effective date.  
In February 1997, the RO notified the veteran of its decision 
and of his right to appeal within one year thereof.  A notice 
of disagreement as to the May 30, 1996 effective date 
assigned for the grant of service connection for major 
depression was received in March 1997.  The RO issued a 
statement of the case on the matter in April 1997.  A 
substantive appeal was received in September 1997. 

In an April 1998 rating decision, the RO granted a total 
rating based upon individual unemployability due to service-
connected disabilities, and assigned a March 20, 1997 
effective date.  The veteran disagreed with the effective 
date decision in May 1998 and timely perfection of the appeal 
as to this issue was accomplished in January 1999.  This 
issue is the subject of the remand section of this decision, 
below.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
does not have chronic pain syndrome as a separate disability.

2.  Neither a formal nor an informal claim for service 
connection for major depression was received by the RO prior 
to May 30, 1996.


CONCLUSIONS OF LAW

1.  Claimed chronic pain syndrome was not the result of 
disease or injury which was incurred or aggravated in service 
or proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1998).

2.  The criteria for an effective date prior to May 30, 1996 
for the grant of service connection for major depression have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.1(p), 3.155, 3.157(a), 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for chronic pain syndrome

The veteran claims that service connection is warranted for 
chronic pain disorder.  In the interest of clarity, the Board 
will first briefly describe the factual background.  
Pertinent law and regulations will then be provided.  
Thereafter, the Board will analyze the claim and render a 
decision.


Factual background

Service medical records

In July 1993, a service department neurosurgeon intern 
indicated that the veteran had left trapezius muscular type 
pain due to a motor vehicle accident.  A January 1994 service 
medical record contains an assessment of psychological 
factors affecting a physical condition.  Later that month, it 
was noted that the veteran had chronic pain due to an 
in-service motor vehicle accident, and that he wanted stress 
management.  A service department neurosurgeon assessed 
myofascial pain syndrome with a left trapezius trigger point 
in February 1994.  A service department pain clinic medical 
record dated in April 1994 assessed chronic cervical and left 
shoulder pain for one year since a motor vehicle accident.  A 
May 1994 service medical record from a general practitioner 
noted that the veteran had myofascial pain syndrome and 
assessed chronic pain syndrome.  

At the time of the veteran's September 1994 service 
department physical evaluation board, myofascial pain 
syndrome of the levator scapulae and trapezius was diagnosed.  

Post service medical records

A September 1995 medical record from a family practitioner 
contained an impression of clinical depression with chronic 
pain syndrome.

A June 1996 VA medical record from a VA psychiatric nurse 
contains an impression of depression with aspects of post-
traumatic stress disorder due to an in-service car accident 
and due to chronic pain.

A VA psychiatric examination was conducted in September 1996.  
The report reviewed the fact that the veteran has 
service-connected disabilities, indicated that the claims 
folder was reviewed, considered the veteran's history, 
considered the results of a mental status examination, and 
diagnosed a "clear case" of major depression.  

During an April 1997 VA general medical examination, the 
veteran complained of constant neck pain, as well as daily 
pain in other parts of his body.  The examination report 
included a diagnosis of chronic pain syndrome.  No 
psychiatric findings were reported.

A May 1997 VA psychiatric examination report diagnosed major 
depressive disorder.  Before rendering the diagnosis, the 
psychiatrist reviewed the veteran's claims folder, considered 
the thoroughly listed history and complaints, and performed a 
mental status examination on the veteran.

A May 1998 private medical record from C.J.F., D.O. states 
that he was treating the veteran for chronic neck, back, and 
extremity pain, and that the veteran had a well documented 
history of both degenerative spine disease and herniated 
disc.  The veteran was receiving injections into both the 
cervical and lumbar spine.  The veteran was also on chronic 
pain medication for these conditions.  Dr. F. opined that the 
veteran had chronic pain syndrome because the veteran's 
degenerative cervical and lumbar spine disabilities were 
chronically painful.

Pertinent law and regulations

In order to establish service connection, a veteran must 
demonstrate that there is a disability present which is the 
result of disease or injury which was incurred or aggravated 
in service, or which was proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Analysis

The veteran's claim for service connection for chronic pain 
syndrome is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There is, competent medical evidence of record of 
current chronic pain syndrome; there was in-service treatment 
for pain and there are service-connected musculoskeletal 
disabilities; and there is, arguably, competent medical 
evidence of a nexus between the service-connected 
disabilities and the diagnosed chronic pain syndrome.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Since the claim is well grounded, its merits must be 
discussed, and the evidence in favor of and against the claim 
must be weighed.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Veterans Appeals stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Before proceeding further, the Board observes that the RO 
granted service connection for myofascial pain syndrome of 
the levator scapulae and trapezius in November 1994.  In 
January 1997, the RO denied service connection for chronic 
pain syndrome at the same time it granted service connection 
for depression.  The distinction between chronic pain as a 
physical or psychiatric disability is therefore crucial.

A review of the medical records in this case indicates that 
health care providers and examiners who are not psychiatrists 
have at times identified chronic pain syndrome, which in the 
context of the record indicates a physical disability.  See, 
for example, the April 1997 VA general medical examination 
report, which included a diagnosis of chronic pain syndrome 
in the context of the veteran's musculoskeletal disabilities 
and which did not refer to psychiatric symptomatology at all.  
As noted above, in November 1994 the RO recognized myofascial 
pain syndrome of the levator scapulae and trapezius among the 
veteran's service-connected disabilities.  That decision was 
based on the service medical records, which contained several 
diagnoses of myofascial pain syndrome in the shoulder area.  
Myofascial pain syndrome, a physical disability, has thus 
previously been recognized by VA.

The veteran now appears to be seeking service connection for 
chronic pain syndrome as a psychiatric disability.  See his 
July 1996 claim, which referenced PTSD, depression and 
chronic pain syndrome together.  As indicated above, service 
connection has been granted for depression and the veteran 
has not perfected an appeal as to the issue of service 
connection for PTSD.  The discussion below will address 
chronic pain syndrome as a psychiatric, rather than as a 
physical, disability.  Cf. 38 C.F.R. § 4.130, Diagnostic Code 
9422 (1998) [pain disorder]. 

The Board finds persuasive the reports of two recent VA 
psychiatric examinations of the veteran, in September 1996 
and in May 1997.  These examinations were done by two 
different psychiatrists, each of whom appeared to have 
thoroughly reviewed the veteran's medical history and 
interviewed the veteran.  Each psychiatrist diagnosed major 
depression.  Chronic pain syndrome was not identified or even 
suggested.  

The Board finds that these opinions outweigh any evidence to 
the contrary which might tend to indicate that the veteran 
has chronic pain syndrome as a "stand alone" psychiatric 
disability.  The reports of the VA psychiatrists are given 
greater weight because, in addition to the fact that they 
took the entire medical history into consideration before 
indicating that the veteran did not have a chronic pain 
syndrome, the reports were from individuals with special 
training in the field of psychiatry, and the presence or 
absence of a specific psychiatric disability is what is at 
issue here.  The Board notes that in Black v. Brown, 10 Vet. 
App. 279, 284 (1997), the Court indicated that specialized 
medical knowledge of the disorder at issue may be a factor in 
evaluating the probative value of evidence.

The preponderance of the medical evidence clearly indicates 
that the current psychiatric diagnosis is major depression, 
nor chronic pain syndrome.  In the absence of competent 
evidence to the contrary service connection must be denied.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may only be granted for a current 
disability which is related to an injury or disease which was 
present during service].  Accordingly, service connection may 
not be granted for chronic pain syndrome.  

To the extent that the veteran contends that he has chronic 
pain syndrome as opposed to another psychiatric disorder, he 
does not possess the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for such statements to be considered competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board observes in passing that certain medical evidence 
of record indicates that physical pain may have been a 
causative factor with respect to the veteran's depression, 
which is service connected.  As explained above, there is 
little competent evidence that chronic pain syndrome 
currently exists as a disability separate and apart from 
major depression.

In summary, for the reasons and bases stated above, the Board 
has concluded that the preponderance of the evidence does not 
indicate that the veteran currently has chronic pain 
syndrome.  Service connection is accordingly denied.

Entitlement to an effective date prior to May 30, 1996 for 
the grant of service connection for major depression 

The veteran contends that an effective date prior to May 30, 
1996 should be assigned for the grant of service connection 
for major depression.  Specifically, he contends that a 
September 1995 effective date is warranted, because he 
received treatment for depression from a service department 
physician in September 1995.  

In the interest of clarity, the Board will first briefly 
describe the pertinent law and regulations.  The factual 
background then will be reviewed.  Finally, the Board will 
analyze the claim and render a decision.

Pertinent law and regulations

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) 
(1998).  The regulation which governs informal claims, 38 
C.F.R. § 3.155 (1998), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  A 
report of examination or hospitalization may be accepted as 
an informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157(a).  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, the 
formal claim will be considered filed as of the date of 
receipt of the informal claim.

Factual background

Attached to a VA Form 21-4138 which was received by the RO 
from the veteran on July 17, 1996 is a May 30, 1996 VA 
medical record indicating that the veteran was complaining of 
depressive symptoms which he felt were brought on when he was 
forced to retire from the Air Force following a neck injury 
in a car accident.  On the VA Form 21-4138, the veteran 
indicated that he was seeking service connection for 
depression.  

In January 1997, the RO granted secondary service connection 
for major depression as secondary to a service-connected neck 
disability, effective from May 30, 1996, with the May 30, 
1996 VA medical record being treated by the RO as an informal 
claim by the veteran for service connection.

Analysis

As indicated above, the assigned effective date for service 
connection for major depression is May 30, 1996.  The veteran 
is seeking an earlier effective date based on the presence of 
a September 1995 post-service service department treatment 
record which is contained in the claims folder.

Service connection is ordinarily assigned based on the date 
of filing a formal claim for VA benefits.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  As noted above, however, if a 
veteran files a formal claim within a year after the date of 
filing an informal claim the formal claim will be considered 
to have been filed on the date the informal claim was 
received.  38 C.F.R. § 3.155(a).

In this case, it was appropriate for the RO to treat the May 
30, 1996 VA medical record as an informal claim based upon 
the RO's receipt of the VA Form 21-4138 in July 1996.  See 38 
C.F.R. §§ 3.155, 3.400.

The effective date of the grant of service connection is 
controlled, as a matter of law, by the date of the 
application for the benefits.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.400; Westberry v. West, No. 96-1442 (U.S. Vet. 
App. Aug. 9, 1999).  Nothing of record can be construed as 
the receipt of a claim for service connection for major 
depression prior to May 30, 1996.  

The Board has carefully reviewed the record in the case in 
order to ascertain whether there may be any earlier claims of 
entitlement to service connection for major depression, 
either formal or informal.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198- 200 (1992).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a) (1998).  The Board 
has been unable to find a claim for service connection for 
major depression, formal or informal, earlier than May 30, 
1996.  

While a September 1995 service department medical record 
diagnoses clinical depression, the record does not meet the 
definition of either a formal or an informal claim.  It does 
not indicate that service connection for clinical depression 
was a VA benefit which the veteran was seeking, nor does it 
request a determination of entitlement or evidence a belief 
in entitlement to such benefit.

The Board notes that the veteran has been given the 
opportunity to submit evidence of an earlier claim, and that 
he has not submitted or indicated the existence of any record 
earlier than May 30, 1996 which would meet the definition of 
an informal or formal claim.  

Since the earliest informal claim for service connection for 
major depression which is of record is the May 30, 1996 VA 
medical record, and May 30, 1996 post-dates the veteran's 
service discharge date by more than a year, an effective date 
prior to May 30, 1996 can not be granted.  

The Board therefore finds, based on the relevant law and 
regulation, that the effective date of May 30, 1996 is the 
correct effective date of the award of service connection for 
major depression.  There is no basis in the law for an 
effective date prior to May 30, 1996.

ORDER

The claim of entitlement to service connection for chronic 
pain syndrome is denied.  

The claim of entitlement to an effective date prior to May 
30, 1996 for the grant of service connection for major 
depression is denied. 


REMAND

Entitlement to an effective date prior to March 20, 1997 for 
the grant of a total rating based upon individual 
unemployability due to service-connected disabilities

The veteran is claiming that the effective date for the grant 
of a total rating based upon individual unemployability due 
to service-connected disabilities should be the same as the 
September 1995 effective date of his unemployability as 
determined by the Social Security Administration.  

The Board has reviewed the Social Security Administration 
decision awarding the veteran its Social Security disability 
insurance benefits effective from September 1, 1995, and 
notes that it contains reference to medical records and 
opinions, some of which may pertain to medical treatment 
provided by VA.  Clearly, not all of the VA medical records 
referenced are contained in the veteran's claims folder.  
Further, the Social Security Administration decision refers 
to these records in such a manner that they appear to be 
pertinent and specific to the veteran's claim.  

An increased rating can be obtained based upon a showing that 
it was factually ascertainable, within a year preceding the 
filing of a claim, that unemployability due to 
service-connected disabilities existed.  See 
38 C.F.R. § 3.400(o)(2) (1998); Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992).  In light of the fact that the Bell 
constructive possession rule [see Bell v. Derwinski, 2 Vet. 
App. 611 (1992)] may allow the veteran to take advantage of 
information in VA medical records which have not been 
associated with his claims folder, the RO should attempt to 
secure these records.

The Board notes furthermore that the veteran has been in VA's 
Vocational Rehabilitation program, according to both 
testimony he provided during a hearing which was held at the 
RO in December 1997 and more recently dated VA medical 
records.  Since materials in his VA Vocational Rehabilitation 
file may possibly be pertinent to his claim for an earlier 
effective date for the assignment of a total rating based 
upon individual unemployability due to service-connected 
disabilities, attempts should be made to obtain and associate 
the veteran's Vocational Rehabilitation folder with his 
claims folder.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran 
and request that he provide the 
location(s) and approximate dates of 
treatment of all VA health care.  
Thereafter, the RO should attempt to 
obtain and associate with his claims 
folder copies of any VA treatment 
records identified by the veteran which 
are not currently of record.

2.  The veteran's VA Vocational 
Rehabilitation folder should be 
associated with his claims folder.

3.  The RO should then readjudicate the 
veteran's claim for an effective date 
earlier than March 20, 1997 for the 
grant of a total rating based upon 
individual unemployability due to 
service-connected disabilities, taking 
into consideration all the evidence.  If 
the veteran's claim is not granted to 
his satisfaction, then he and his 
representative should be issued a 
supplemental statement of the case and 
be given an opportunity to respond.  The 
case should then be returned to the 
Board for further appellate 
consideration.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
with those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board is required as a matter of law to 
ensure compliance, and will further remand the case to ensure 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





